Case 1:18-cv-01649-MN Document 32 Filed 06/26/19 Page 1 of 1 PagelD #: 627

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

SANDBOX SOFTWARE, LLC, )
Plaintiff,
V. C.A. No. 18-1649 (MN)
18BIRDIES, LLC,
Defendant.
JUDGMENT

WHEREAS, the Court granted Defendant 18Birdies, LLC’s Motion to Dismiss Sandbox
Software, LLC’s Complaint. (See D.I 28, 29). For the reasons stated on the record (D.I1. 28) and
in the Court’s Memorandum Order (D.1. 29), judgment of invalidity of all claims of United States
Patent No. 9,737,803 is HEREBY ENTERED in favor of Defendant 18Birdies, LLC and against
Plaintiff Sandbox Software, LLC for failure to claim patent-eligible subject matter under

35 U.S.C. § 101.

June 26, 2019 Masullo. onan

Thd Honorable Maryellen Noreika
United*States District Judge

 

 
